IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
ESVIN GOMEZ,

Plaintiff,

SEOUL GOOL DAE GEE INC.,

)
)
)
)
)
Vv. }) Civil Action No. 1:19-cv-01121
)
)
)
Defendant. )

)

MEMORANDUM OPINION

 

THIS MATTER comes before the Court on Plaintiff’s Motion
for an Award of Attorneys’ Fees and Costs.

Plaintiff Esvin Gomez (“Plaintiff”) is a non-English
speaking individual of limited economic means and is not a U.S.
citizen. For approximately five years, Plaintiff worked for
Defendant Seoul Gool Dae Gee Inc. (“Defendant”) in Defendant’s
Korean BBQ restaurant. In early 2019, Plaintiff hired attorneys
Matthew Kaplan and Lenore Garon (jointly “Plaintiff’s counsel”)
to investigate and litigate potential claims, relating to non
payment of overtime wages. Plaintiff’s counsel agreed to
represent Plaintiff on a contingency basis and to litigate
expeditiously, so that Plaintiff could return to his home

country.
Between April and June of 2019, Plaintiff's counsel first
discussed with Defendant their client’s potential claims. During
the pre-litigation negotiations that followed, two separate
settlement letters were drafted. After negotiations failed,
Plaintiff filed a Complaint on August 27, 2019, asserting
violations of the Fair Labor Standards Act, 29 U.S.C. § 201, et
seq. (“FLSA”). Defendant then filed an Answer on September 30,
2019. On October 3, 2019, Plaintiff accepted an offer of
judgment. This Court entered the judgment against Defendant on
October 24, 2019, awarding Plaintiff $6,500. On November 11,
2019, Plaintiff’s counsel filed a Motion for Attorneys’ Fees and
Costs; ten days later, Defendant responded with objections to
that motion. Plaintiff's reply was filed on November 27, 2019.
Plaintiff seeks to recover $13,429.59 for fees incurred by
attorneys Mr. Kaplan and Ms. Garon as well as $400 for costs.

The prevailing party in an FLSA case is entitled to
attorneys’ fees. 29 U.S.C. § 216(b); Burnley v. Short, 730 F.2d
136, 141 (4th Cir. 1984). The amount to be awarded, however, is
within the discretion of the trial court. See Van Dyke v.
Bluefield Gas. Co., 210 F.2d 620, 622 (4th Cir. 1954). When
considering the appropriateness of attorneys’ fees, a court must

weigh twelve factors. Grissom v. The Mills Corp., 549 F.3d 313,

 

320-21 (4th Cir. 2008); Barber v. Kimbrell's, Inc., 577 F.2d

 
216, 226 (4th Cir. 1978), cert. denied, 439 U.S. 934 (1978).
These factors include:

(1) the time and labor expended; (2) the novelty and
difficulty of the questions raised; (3) the skill
required to properly perform the legal services
rendered; (4) the attorneys’ opportunity costs in
pressing the instant litigation; (5) the customary fee
for like work; (6) the attorneys’ expectations at the
outset of the litigation; (7) the time limitations
imposed by the client or circumstances; (8) the amount
in controversy and the results obtained; (9) the
experience, reputation and ability of the attorney; (10)
the undesirability of the case within the legal
community in which the suit arose; (11) the nature and
length of the professional relationship between the
attorney and client; and (12) attorneys’ fees awards in
similar cases.

Barber, 577 F.2d at 226 n. 28; see also Hensley v. Eckerhart,

 

461 U.S. 424, 434 n. 9 (1983). A court considering the Barber
Factors need not mechanically list or comment on each Factor,

only those that are applicable. Bergstrom v. Dalkon Shield

 

Claimants Trust (In re A.H. Robins Co.), 86 F.3d 364, 376 (4th

 

Cir. 1996).

The Court finds that Factors one, three, four, five, six,
seven, eight, nine, and twelve weigh in Plaintiff’s favor. Each
are addressed below. The remaining factors are either uncertain
oer inapplicable.

Beginning with Factor one, the Court finds that the time
and labor expended weighs in Plaintiff's favor. This Factor is
the first step in calculating the “lodestar” fee, that is “the

number of hours reasonably expended on the litigation multiplied

3
by a reasonable hourly rate.” Hensley, 461 U.S. at 433. The
lodestar “provides an objective basis on which to make an
initial estimate of the value of a lawyer’s services.” Id. It is

a “presumptively reasonable fee.” Lyle v. Food Lion, Inc., 954

 

F.2d 984, 989 (4th Cir. 1992).

In computing reasonable hours expended, the fee applicant
must reference contemporaneous billing records, while making a
good faith effort to exclude excessive, redundant, or otherwise

unnecessary hours. See Webb v. Bd. of Educ., 471 U.S. 234, 238

 

n.6 (1985); Hensley, 461 U.S. at 434. Plaintiff has supplied his
litigation team’s billing statements, which reflect entries
specifically identifying amounts of time, tasks performed, and
the costs allocated. Mr. Kaplan worked 19.933 hours; Ms. Garon
worked 4.15 hours. In addition, a paralegal worked 12.25 hours.
In total, Plaintiff's litigation team worked 36.3 hours on this
matter.

Defendant argues the hours expended on this matter were
excessive, specifically those entries relating to drafting one
settlement letter. In addition, Defendant claims many entries
are recorded in block billing form, a method that combines
multiple tasks in one entry, thus preventing the Court from
determining whether a reasonable number of hours was spent on
specific tasks. However, the time credited to the specific

settlement letter drafting is not excessive, but less than 2.5
hours. And an examination of the seventeen other entries
Defendant claims to be block billed reveals that the entries
contain a sufficient level of detail for the Court to find that

they are reasonable. See Project Vote/Voting for Am. v. Long,

 

887 F. Supp. 2d 704, 716 (E.D. Va. 2012). Each entry cited
contains elements of one individual task. By way of example, one
entry for .2 hours holds the description “speaking to client”
and “record notes of conversation.” Having reviewed the specific
time entries to which Defendant objects, the Court finds that it
is able to determine the amount of time reasonably expended in
this litigation. Contrary to Defendant’s assertions, the record
does not indicate excessive or unnecessary hours performed or
billed. In short, the hours submitted are fair and reasonably
necessary to the litigation.

With this determination of hours expended, the Court must
then adduce a reasonable hourly rate. This component of the
lodestar is determined by referencing the hourly rates in the
legal community where the case is litigated. See Robinson v.

Equifax Info. Servs., LLC, 560 F.3d 235, 244 (4th Cir. 2009)

 

(citing Plyler v. Evatt, 902 F.2d 732, 277 (4th Cir. 1990)); see

also Virginia-Pilot Media Companies, LLC v. Dep’t of Justice,

 

2016 U.S. Dist. LEXIS 106234 at *4 (E.D. Va. August 10, 2016).
To this end, courts in the Eastern District of Virginia employ

the Vienna Metro matrix. Entegee, Inc. v. Metters Industries,

 
Inc., No. 1:17-cv-499-CMH-MSN, 2018 U.S. Dist. LEXIS 121222

(E.D. Va. July 19, 2018) (citing Vienna Metro LLC v. Pulte Home

 

Corp., 786 F. Supp. 2d 1090 (E.D. Va. 2011)); see BMG Rights

Mgmt. (US) LLC v. Cox Commc’ns, Inc., 234 F. Supp. 3d 760, 770-

 

73 ({E.D. Va. 2017), vacated on other grounds by 881 F.3d 293
(4th Cir. 2018). The matrix’s hourly rate calculation accounts
for Barber “factors (3) skill required, (5) customary fee, (9)
the experience, reputation, and ability of the attorney, and
(12) fee awards in similar cases by providing a stable and
consistent rate” for northern Virginia attorneys, “based on
their skill in commercial litigation cases and years of

experience.” Entegee, Inc. v. Metters Industries, Inc., No.

 

1:17-cv-499-CMH-MSN, 2018 U.S. Dist. LEXIS 121222 (E.D. Va. July
19, 2018). According to the matrix, the appropriate hourly rates
based on varying years of experience are as follows:

a) 8-10 years of experience: $465-640

b) 11-19 years of experience: $520-770

c) 20+ years of experience: $505-820

d) Paralegal: $130-350

Id.; Taylor v. Republic Servs., No. 1:12-cv-00523, 2014 U.S.

 

Dist. LEXIS 11086, at *14 (E.D. Va. January 29, 2014); see

Vienna Metro, LLC v. Pulte Home Corp., No. 1:10-cv-00502, 2011

 

U.S. Dist. LEXIS 57157 (B.D. Va. May 25, 2011).
Plaintiff seeks fees for time logged by three individuals.

The following attorneys and paralegal spent time working on the
case, and their experience and hourly rates are outlined below:

a) Mr. Kaplan; approximately sixteen years; hourly rate $495

b) Ms. Garon; over forty years; hourly rate $460

c) Paralegal; hourly rate $135
The hourly rates proposed by Plaintiff’s counsel are below the
rates approved in Vienna Metro. Both attorneys who worked on
this case have extensive experience litigating in federal courts
and in employment matters. Mr. Kaplan has worked as a litigation
attorney for two major national law firms, focusing his practice
on complex plaintiff-side litigation in federal court, in
addition to years spent working as an analyst for the Central
Intelligence Agency and the Department of State. Ms. Garon has
practiced law for over four decades, including service as a
trial attorney with the U.S. Department of Justice and the
Federal Trade Commission. The attorneys were equipped to develop
their theory and present the necessary evidence in a strategic
manner, skills that ultimately allowed this matter to be
resolved quickly and greatly reduced the attorney time that
otherwise would have been devoted to the case.

Defendant objects to the lodestar calculation asserting

that Factor 3 weighs against Plaintiff. Because the case was

resolved by an offer of judgment within a few days of
Defendant’s Answer, no discovery was conducted, and no
substantive motions were filed. Defendant argues that the skill
required to properly perform the legal services rendered was
minimal. But in fact, this case was not resolved in a few days
as Defendant states. The attorneys began work on April 2, 2019,
when they first advised Defendant of Plaintiff's potential
claim. While formal discovery was never undertaken, preparation
for filing and subsequently settling the FLSA case required some
level of informal discovery. This required work is reflected in
Plaintiff’s billing statements submitted to this Court.
Defendant’s suggested adjustment to the lodestar would unfairly
punish attorneys for speedily resolving and settling a matter in
which they had invested some significant hours of time.
Defendant further asserts that a certain fee amount should
be subtracted from the lodestar for hours spent on a claim
Plaintiff did not include in the Complaint. Courts should
“subtract fees for hours spent on unsuccessful claims unrelated

to successful ones.” Johnson v. City of Aiken, 278 F.3d 333, 337

 

(4th Cir. 2002). The specific entry in question references
research regarding potential claim for filing false information
with the Internal Revenue Service. It was the obligation of
Plaintiff£’s counsel to consider whether Plaintiff had other
potential claims besides the FLSA violations alleged in the

final Complaint. The service was necessary and the time
dedicated was minimal, only 2.7 hours. Defendant’s objection,
therefore, is insufficient to overcome the presumptively
reasonable lodestar calculation. Accordingly, this Court finds
that Factors three, five, nine, and twelve weigh in favor of
Plaintiff.

Applying the hours and rates now established, the lodestar
calculation is as follows. Mr. Kaplan worked 19.933 hours at a
rate of $495 per hour, for a total of $9,866.835. Ms. Garon
worked 4.15 at a rate of $460 per hour, for a total of $1,909.
Lastly, a paralegal worked 12.25 hours at a rate of $135, fora
total of $1,653.75. In total, the lodestar is the amount
Plaintiff requests, a total of $13,429.59.

With these Factors considered, the Court evaluates the
lodestar calculated with the other Factors to determine whether
the fee should be adjusted upward or downward. Hensley, 461 U.S.
at 434. Factor four, the preclusion of employment by the
attorney due to acceptance of the case, weighs in Plaintiff’s
favor. Mr. Kaplan is a solo practitioner who dedicated
considerable time to this case. Ms. Garon also spent time on
this case that she may have devoted to many other legal matters.
On the contingency fee basis, the attorneys might not receive
compensation for this work but necessarily were required to
forgo other opportunities for profitable work. In this light,

Factor 4 weighs in favor of Plaintiff.
The Court finds that Factor six, whether the fee is fixed
or contingent, weighs in Plaintiff's favor. Mr. Kaplan and Ms.
Garon agreed to represent Plaintiff on a fully contingent basis
and have paid all Plaintiff's costs up front. Counsel would
receive no compensation for this matter other than that awarded
by this Court.

Factor seven, the time limitation imposed by the client or
the circumstances, weighs in Plaintiff’s favor. Resolution of
this matter was time sensitive because Plaintiff desired to
leave the United States as soon as possible, to return to his
home country. Therefore, Plaintiff’s counsel were required to
litigate this case expeditiously.

The Court finds that Factor eight, the results obtained,
weighs in Plaintiff's favor. Plaintiff’s counsel achieved the
results expected by their client, recovering Plaintiff's
overtime pay. Plaintiff may have obtained a larger recovery had
the case gone to trial. However, there was also the possibility
that the Court or jury might have awarded Plaintiff less than he
is now recovering or entirely rejected Plaintiff's theory of
liability. Defendant argues that Plaintiff achieved only a
minimal degree of success, as reflected by the prior settlement
demands made by Plaintiff’s counsel. This argument relies upon
proposals made during settlement negotiations, which is

impermissible under Federal Rule of Evidence 408(a). In

10
addition, the cases cited by Defendant differ from the facts
here; those cases involved settlement proposals utilized to
determine whether the plaintiff’s attorney sought to unfairly
inflate his fees buy protracting litigation, not to determine

the value of the case itself. See Nelson v. Cowles Ford Inc., 77

 

Fed. Appx. 637, 644 (4th Cir. 2003); see also E.E.0.C. v.

 

Nutri/System, Inc., 685 F. Supp. 568 (E.D. Va. 1988). Factor

 

eight and, therefore, all other relevant Factors weigh in favor
of Plaintiff.

The Court next moves to the Bill of Costs. Plaintiff seeks
only $400, recovery for the filing fee, pursuant to Federal Rule
of Civil Procedure 54(d)(1). Defendant does not object to this
request. Therefore, this Court finds that $400, taxable cost of
the filing fee, should be awarded to Plaintiff.

For these reasons mentioned, the Court concludes that
Plaintiff is entitled to all attorneys’ fees, $400 of the

taxable costs. An appropriate order shall issue.

Vas cle. D>, ALEVE...

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
January 21, 2020

11
